DETAILED ACTION
This Non-Final Office Action is in response to arguments filed 11/17/2021 and Applicant-initiated interview held on 11/15/2021.
Claims 1-17 are pending.
Response to Arguments
As discussed in the Applicant-initiated interview held on 11/15/2021, Gudat does not disclose the claimed “correction of the target profile,” and therefore, the rejections applied in the Office Action mailed 9/21/2021 have been withdrawn. New prior art rejections have been made in the present Office Action, and the present Office Action has been made Non-Final. 
Key to Interpreting this Office Action
For readability, all claim language has been underlined.
Citations from prior art are provided at the end of each limitation in parentheses.
Any further explanations that were deemed necessary by the Examiner are provided at the end of each claim limitation.
The Applicant is encouraged to contact the Examiner directly if there are any questions or concerns regarding the current Office Action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 7, 8, 10, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuyama et al. (translation of WO 2016/129708 A1), hereinafter Matsuyama.
Claim 1
Matsuyama discloses the claimed control system (see Figure 3) for a work vehicle (i.e. hydraulic excavator 100 in Figure 1) including a work implement (i.e. bucket 8), the control system comprising: 
an operating device (i.e. operation device 25) configured to output an operation signal indicative of an operation by an operator (see at least ¶0049, regarding the operation of work machine 2 based on the operation of operation device 25 that is based on the operation of the operator; ¶0028, regarding the embodiment of the operating device 25 as operating levers 25L, 25R); and 
a controller (i.e. work machine controller 26) in communication with the operating device (see at least ¶0067-0068, regarding the switching unit 26J of work machine controller 26 acquires arm operation command Sga from operating device 25), the controller being configured to 
determine a target profile of a terrain to be worked on (see at least ¶0051, regarding controller 26 sets the target construction terrain based 
generate a command signal to operate the work implement according to the target profile (see at least ¶0057, regarding that control unit 26 controls the work machine 2 so bucket 8 does not invade the target shape during intervention control, where the target shape is target construction terrain 43I or offset terrain 43Iv), 
receive the operation signal from the operating device (see at least ¶0095, regarding intervention control is started by operating the left operating lever 25L in the operating direction of the arm 7; ¶0099, regarding the switching unit 26J acquires arm operation command Sga from operation device 25 to set fixed flag Ff), 
determine an operation of the work implement based on the operation signal (see at least ¶0099, regarding the determination of whether the operation lever 25L is not in neutral based on the arm operation command Sga), and 
correct the target profile according to the operation by the operator when the operation of the work implement is performed (see at least ¶0104, regarding example (1), where the target terrain is changed from offset terrain 43Iv to target construction terrain 43I; ¶0096-0103, with respect to Figure 13, regarding the switching unit 26J operating according to the operation of the operation device 25, where intervention control requires operation of the operation device 25, as described in ¶0095, and 
Claims 2, 8, and 14 
Matsuyama further discloses a sensor configured to output a work implement position signal indicative of a position of the work implement (see at least ¶0036, regarding sensor controller 39 calculates inclination angles of the arm, boom, and bucket), the controller being further configured to receive the work implement position signal from the sensor (see at least ¶0096, regarding switching unit 26J acquires inclination angles from sensor controller 39 for calculating angle α), and correct the target profile based on the position of the work implement according to the operation by the operator (see at least ¶0097-0104, with respect to Figure 13, regarding the target terrain is determined based on angle α, where intervention control requires operation of the operation device 25, as described in ¶0095, and the fixed flag Ff is determined according to the state of the operation device 25, as described in ¶0099).
Claims 4 and 10
Matsuyama further discloses that the controller is further configured to acquire actual topography data indicative of an actual topography of the terrain to be worked on, determine a target design topography obtained by displacing the actual topography in the vertical direction, and set the target design topography as the target profile (see at least ¶0010, with respect to the embodiment of Figure 14 of filling, regarding the target 
Claim 7
Matsuyama discloses the claimed method (see Figure 13), as discussed in the rejection of claim 1.
Claim 13
Matsuyama discloses the claimed work vehicle (i.e. hydraulic excavator 100 in Figure 1), as discussed in the rejection of claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuyama in view of Official Notice.
Claims 5, 11, and 16
As discussed in the rejection of claim 1, Matsuyama discloses that intervention control is started by operating the left operating lever 25L in the operating direction of the arm 7 (see ¶0095), so as to start the method of Figure 13. Therefore, the controller of Matsuyama may inherently be further configured to correct the target profile according to the operation by the operator when a predetermined determination condition is satisfied, and the determination condition includes that raising or lowering operation of the work implement continues for at least a predetermined time, where a predetermined time is required in order to detect an operation of the operating lever for performing the method of Figure 13.
If this feature is not clearly inherently taught by Matsuyama, it would be capable of instant and unquestionable demonstration to incorporate a “predetermined time” in the detection of operating lever operation, so as to not perform intervention control in response to unintentional operator inputs, e.g., when an operator accidentally brushes against the lever, so as to quickly displace it from neutral.
Allowable Subject Matter
Claims 3, 6, 9, 12, 15, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claims 3, 9, and 15, the closest prior art of record, Matsuyama and Nomura et al. (US 2014/0100712 A1), taken alone or in combination, does not teach that the claimed controller is further configured to acquire a displacement amount of the work implement in a vertical direction according to the operation by the operator, and correct the target profile by displacing the target profile in the vertical direction by the displacement amount, in light of the overall claim. Specifically, Matsuyama discloses the offset terrain 43Iv as a preset configuration set by the operator (see ¶0061) and target terrain 43I as part of the target construction information T generated by the display controller (see ¶0062). While it is well known in the art to correct the current profile by displacing the current profile in the vertical direction by a displacement amount of the work implement according to the operation by the operator (see at least ¶0093 of Nomura et al.), prior art does not teach correction of a target profile by displacing the current profile in the vertical direction by a displacement amount of the work implement according to the operation by the operator. No reasonable combination of prior art can be made to teach this claimed feature, in light of the overall claim and prior art.
With respect to claims 6, 12, and 17, the closest prior art of record, Matsuyama and Edara et al. (US 2014/0180547 A1), taken alone or in combination, does not teach that the claimed controller is further configured to acquire current position data indicative of a current position of the work vehicle, acquire a movement amount of the work vehicle based on the current position data, and correct the target profile according to the operation by the operator when a predetermined determination condition is satisfied, and Page 3 of 12Appl. No. 16/613,302the determination condition includes that the movement amount of the work vehicle is at least equal to a predetermined distance, in light of the overall claim. The “current position of the work vehicle” is interpreted under the broadest reasonable interpretation consistent with the specification, such that the current position would not reasonably pertain to the position of the work implement (i.e. bucket). Edara et al. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara Lewandroski whose telephone number is (571)270-7766. The examiner can normally be reached Monday-Friday, 6 am-3 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571)270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/SARA J LEWANDROSKI/Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661